Citation Nr: 1236972	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-15 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for service-connected neurogenic bladder.

3.  Entitlement to an initial rating in excess of 60 percent for service-connected cervical spine injury prior to May 1, 2011, and in excess of 20 percent thereafter, to include whether the reduction from 60 percent to 20 percent was proper.  

4.  Entitlement to an initial compensable rating for service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2000 and from July 2005 to April 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2007 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In June 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge at the RO.  Additionally, the Veteran was afforded a hearing before a decision review officer (DRO) in September 2009.  Transcripts of these proceedings have been associated with the claims file.  Furthermore, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See the June 2012 Board hearing transcript, page 25;  see also 38 C.F.R. §§ 19.9, 20.1304(c) (2011).

The issue of entitlement to an initial compensable rating for service-connected sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the June 2012 Board hearing, the Veteran withdrew his appeal concerning entitlement to increased initial disability ratings for PTSD and neurogenic bladder.

2.  All due process requirements and the criteria for the reduction of the evaluation for the Veteran's cervical spine disability from 60 percent to 20 percent were met, to include all appropriate notices and time periods.

3.  From May 1, 2011, the record contains no indication that the Veteran's service-connected cervical spine disability exhibited sustained improvement.

4.  Throughout the period on appeal, the Veteran's service-connected cervical spine disability was manifested by pain, limitation of motion, and no more than mild incomplete paralysis of the bilateral upper extremities; unfavorable ankylosis of the entire spine is not demonstrated. 

5.  The evidence does not show that the Veteran's service-connected cervical spine disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to increased initial disability ratings for PTSD and neurogenic bladder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Restoration of the 60 percent disability rating for a cervical spine disability as of May 1, 2011 is warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Code 5243 (2011).

3.  The criteria for a disability rating in excess of 60 percent for the Veteran's service-connected cervical spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

4.  The criteria for a separate disability rating of 20 percent, but no greater, for mild incomplete paralysis of the right upper extremity have been met.  38 U.S.C.A.         § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2011).

5.  The criteria for a separate disability rating of 20 percent, but no greater, for mild incomplete paralysis of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2011).

6.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Higher evaluation for PTSD
2.  Higher evaluation for neurogenic bladder

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the June 2012 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issues of entitlement to initial increased disability ratings for service-connected PTSD and neurogenic bladder.  Hence, there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


3.  Higher evaluation for cervical spine disability

The Veteran seeks entitlement to an initial rating in excess of 60 percent for service-connected cervical spine injury prior to May 1, 2011, and in excess of 20 percent thereafter, to include whether the reduction from 60 percent to 20 percent was proper.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in April 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and VA treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.      § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's cervical spine symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the Veteran's impairment of daily activities.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations for his cervical spine disability in June 2007, April 2009, and November 2010.  The examination report reflects that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's cervical spine disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the November 2010 VA examiner indicated that the Veteran's claims folder was not available for review.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of neck pain.  An examination was then performed that addressed all the relevant rating criteria.  

In short, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.
The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He presented testimony before the undersigned in June 2012.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an initial rating in excess of 60 percent for service-connected cervical spine injury prior to May 1, 2011, and in excess of 20 percent thereafter, to include whether the reduction from 60 percent to 20 percent was proper.

Reduction and evaluation of cervical spine disability

In this case, service connection for a cervical spine disability was granted with an evaluation of 60 percent effective from April 6, 2007.  At that time, the RO informed the Veteran that the 60 percent rating was based on a VA examination report dated June 2007 which documented the Veteran's complaints of pain and spasm associated with his cervical spine disability as well as the Veteran's report that he had six or seven months of incapacitation during the past 12 months.  However, in a November 2010 rating decision, the RO proposed to reduce the Veteran's cervical spine disability rating to 20 percent based on a VA examination report dated November 2010 which did not document episodes of incapacitating episodes and noted range of motion testing including cervical spine flexion up to 20 degrees with pain at 20 degrees.  This proposal was effectuated in a February 2011 rating decision and made effective May 1, 2011.

The Veteran argues that his cervical spine disability has worsened and that the disability rating should not have been reduced from 60 percent to 20 percent.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R.            § 3.105(e) (2011).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2011). 

The record shows that in a November 2010 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his cervical spine disability.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced, effective May 1, 2011.  The record shows that only VA treatment records, to include records dated November 2010 documenting treatment for the Veteran's cervical spine disability, were associated with the Veteran's claims folder during this period.  In the February 2011 rating decision, the RO reduced the evaluation of the Veteran's cervical spine disability from 60 percent to 20 percent, effective May 1, 2011, and informed the Veteran of this in a letter dated in February 2011.

Based on these facts, the Board concludes that the RO complied with the procedures required under 38 C.F.R. § 3.105 for reducing the Veteran's disability rating by notifying him of his rights, giving him an opportunity for a hearing and time to respond, and making the reduction effective no sooner than permitted.  Therefore, the due process required by 38 C.F.R. § 3.105(e) has been met.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2011).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods, five years or more, at the same level, and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2011). 

Under those criteria regarding reductions, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2011); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

However, the 60 percent disability rating for the cervical spine disability was in effect for less than 5 years, from April 6, 2007, to May 1, 2011.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) (2011). 

An examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2011).  The question is thus whether an examination had shown an improvement warranting reduction in the rating.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2011).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011).

The Veteran's service-connected cervical spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 [intervertebral disc syndrome].  

The evidence of record indicates that the Veteran has been diagnosed with cervical degenerative disc disease.  See the November 2010 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   

Effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees of less; or, favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm of guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

The Veteran was afforded a VA examination for his cervical spine disability in June 2007.  He complained of neck pain and stiffness and he experienced severe limitation of performing daily activities.  He further reported difficulty sleeping, grocery shopping, driving a vehicle, having sexual intercourse, and getting out of bed in the morning.  The Veteran also complained of decreased range of motion of the head, in particular when looking to the left with tightening of the muscles of the right shoulder area.  He had three to four days of incapacitation when he remained at home and was sedentary due to the increased pain and neck spasms.  In the past 12 months, he had approximately six to seven months of incapacitation due to a combination of neck pain and spasms with inability to drive or go out of the house.  He used medication for treatment.  He did not use assistive devices or braces for support.  

Upon examination, the VA examiner noted that the Veteran's range of neck motion was severely limited.  Forward flexion was up to 5 degrees, extension to 10 degrees, and bilateral flexion and rotation to 10 degrees.  After repetition, there was no range of motion and the major functional impact was pain.  The examiner diagnosed the Veteran with intervertebral disc syndrome, herniated C3-4 and C4-5.

VA treatment records from April 2007 to April 2009 document treatment for the Veteran's cervical spine disability, to include his complaints of pain as well as use of medication for treatment and percutaneous neuromodulation therapy.  

The Veteran was provided a subsequent VA examination in April 2009.  He continued his complaints of daily neck pain, stiffness, and spasms.  He also reported intermittent flare-ups which occurred four to five times per year brought on by overuse and lasted two to seven days.  During the flare-ups the Veteran stated that he stayed at home and did "nothing" due to the increased pain and neck spasms.  He was not able to drive for longer than 20 minutes and when he drove, he could not twist or turn his neck because of immediate pain.  Although he was able to shower, shave, dress, and go to the bathroom without assistance, he had trouble  with chores around the house that required any lifting, and was also limited in his ability to play with his children.  He was not able to run, do pushups, sit-ups, or lift greater than 10 pounds of weight.  The Veteran continued to have difficulty sleeping, grocery shopping, driving a vehicle, and having sexual intercourse.  He continued to use medication for treatment and did not use assistive devices.  

Upon examination of the Veteran's cervical spine, the VA examiner reported normal findings with regard to the Veteran's spine, limbs, posture and gait, position of the head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion.  Range of motion testing revealed forward flexion less than five degrees, extension to 20 degrees, left lateral flexion less than 10 degrees, right lateral flexion to 15 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 50 degrees.  The examiner noted pain on motion, although range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner further reported no evidence of postural abnormalities, ankylosis, or abnormality of cervical spine musculature.  MRI findings dated May 2008 indicated minimal disc degenerative changes at the C4-C5 level without causing any significant canal stenosis or neural foramen narrowing.  An impression of intervertebral cervical disc disease status post advanced cervical dilation disectomy and fusion with residual bilateral radicular symptoms and with residual voiding issue and erectile dysfunction was reported.  

The Veteran continued his complaints of cervical spine pain at the September 2009 DRO hearing.  Specifically, the Veteran stated that he had difficulty playing with his children, doing yard work, bringing in groceries, and helping his wife around the house.  

The Veteran was afforded an additional VA examination in November 2010.  He reported daily neck pain, spasms, stiffness, and weakness as well as use of pain medication and exercise for treatment.  He did not report incapacitating episodes due to neck pain.  He noted that he had difficulty sitting in one position, although he has otherwise been able to take care of himself. 

Upon physical examination, the VA examiner reported normal findings with respect to the Veteran's spine, limbs, posture and gait, position of the head, curvatures of the spine, and symmetry in appearance and rhythm of spinal motion.  Range of motion testing revealed forward flexion to 20 degrees with pain at 20 degrees, extension to 20 degrees with pain at 20 degrees, left and right lateral flexion to 15 degrees with pain at 15 degrees, and left and right lateral rotation to 40 degrees with pain at 40 degrees.  The examiner reported no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use.  The examiner diagnosed the Veteran with multilevel cervical degenerative disc disease with moderate to severe functional impairment.      

VA treatment records dated from December 2009 to November 2010 document the Veteran's continued treatment for his cervical spine disability and complaints of neck pain.  A January 2010 VA treatment record noted decreased range of neck motion.  

The Veteran testified as to his cervical spine symptomatology at the June 2012 Board hearing.  Specifically, he testified that he continues to have difficulty lifting objects and has difficulty interacting with his family.  See the June 2012 Board hearing transcript, pgs. 8-9.  He also indicated that he has difficulty sleeping.  Id. at page 11.  

Based on the evidence of record, the Board finds that reduction of the Veteran's disability rating for his cervical spine disability from 60 percent to 20 percent effective May 1, 2011 was not warranted.  Although the Veteran indicated at the November 2010 VA examination that he did not experience incapacitating episodes, which was, in part, the basis for the assignment of the 60 percent disability rating, the evidence does not show that his cervical spine disability demonstrated continued improvement.  Notably, he stated during the April 2009 VA examination that when he experienced flare-ups, he must stay at home and do "nothing" due to the increased pain and neck spasms.  He has also consistently complained of pain and spasms associated with his cervical spine disability.  Notably, the November 2010 VA examiner reported that the Veteran experienced "moderate to severe" functional impairment due to the disability.  Moreover, there is no other evidence of record indicating sustained improvement of the Veteran's cervical spine symptomatology sufficient to warrant a rating reduction.  Indeed, the evidence of record, to include the Veteran's testimony at the June 2012 Board hearing, indicates that he continues to experience neck pain and limitation of motion.

The Board adds that the Veteran is a physician, and that his statements with regard to his cervical spine symptomalogy, in particular experiencing incapacitating episodes, are of great probative value.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Additionally, the Veteran's statements as to his incapacitating episodes are congruent with the medical evidence of record, which documents consistent complaints of flare-ups and limitation of daily activities.    
Thus, the Board finds that the Veteran's cervical spine disability did not demonstrate sustained improvement and, therefore, the rating reduction was improper and restoration of a 60 percent evaluation for the Veteran's service connected cervical spine disability for the period from May 1, 2011, is granted.   

With respect to the Veteran's increased rating claim, review of the evidence of record reveals that the Veteran's cervical spine symptomatology does not approach a disability rating in excess of 60 percent under the General Rating Formula for Diseases and Injuries of the Spine.  With regard to unfavorable ankylosis of the entire spine, for which a 100 percent disability rating is warranted (the next higher rating), the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's cervical spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal.  As such, a 100 percent disability rating of the Veteran's cervical spine is not warranted.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2011).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his cervical spine disability, notably his difficulty in walking and driving long distances as well as the effects of the cervical spine disability on performing chores and exercising.  Further, he reported that he experiences pain and flare-ups as a result of his cervical spine disability.  The Board reiterates that the Veteran is a physician, and that he is competent to testify as to his cervical spine symptomatology.  

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent and probative evidence of record does not indicate significant functional loss attributed to the Veteran's cervical spine complaints which results in unfavorable ankylosis of the entire spine.  In particular, the June 2007, April 2009, and November 2010 VA examination reports indicate that the Veteran's cervical spine is mobile.  Notably, the April 2009 VA examiner specifically reported that the Veteran did not evidence ankylosis of the spine.    

No competent medical opinion contradictory to that of the June 2007, April 2009, and November 2010 VA examiners is of record.  The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  Simply put, the evidence does not show unfavorable ankylosis of the entire spine.  Accordingly, the current 60 percent rating adequately compensates the Veteran for any functional impairment attributable to his cervical spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Further, as noted in the schedular criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has contended that his cervical spine disability causes flare-ups, pain, and interference in daily activities.  However, the Veteran is assigned the maximum disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An increased rating is therefore not warranted.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Board notes the Veteran has complained of motor weakness in his right and left upper extremities throughout the course of the appeal.  See, e.g., the April 2009 VA examination report.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8510, a maximum schedular rating of 70 percent is awarded for complete paralysis of the major upper radicular group, and a 60 percent rating is awarded for complete paralysis of the minor group.  With complete paralysis, all shoulder and elbow movements are lost or severely affected, and hand and wrist movements are not affected.  When there is incomplete paralysis, a 50 percent rating is in order for the major upper radicular group, and a 40 percent rating is in order for the minor group.  Moderate incomplete paralysis warrants a 40 percent evaluation for the major group, and a 30 percent evaluation is warranted for the minor group.  Mild incomplete paralysis warrants a 20 percent evaluation for both the major and minor group.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2011).

After a review of the evidence of record, the Board finds that 20 percent disability ratings are warranted for radiculopathy of the right and left upper extremities.  Specifically, the Veteran has been diagnosed with bilateral upper extremity radiculopathy.  See, e.g., the June 2007 VA examination report.  The Board also finds that his complaints of shooting pain down his upper extremities are credible.  However, the Board finds that the Veteran's neurological symptomatology cannot be characterized as greater than "mild."  Notably, the June 2007 VA examination report indicates that neurological testing revealed deep tendon reflexes of 3+ throughout the upper extremities except for the right C7 which was 2+.  Light touch testing was intact, and Hoffman's testing was negative bilaterally.  Motor strength was 4/5 in the right triceps and biceps, but was otherwise 5/5 throughout.  A May 2007 VA treatment record indicates similar results.  The April 2009 and November 2010 VA examination reports note 4/5 right upper extremity weakness.  However, upper extremity deep tendon reflexes were 2+ bilaterally with no sensory deficits.  The November 2010 VA examination report further noted palpable pulses bilaterally.     

Resolving the benefit of the doubt in the Veteran's favor, the competent and probative evidence of record arguably demonstrates no more than a mild radiculopathy of the right and left upper extremities.  While the Board acknowledges the Veteran's neurological complaints, in its opinion those complaints do not present a picture consistent with moderate or severe incomplete paralysis of the upper extremities.  Rather, there is no objective evidence of pathology which might be said to be indicative of moderate or severe pathology with respect to the Veteran's bilateral upper extremities.  Therefore, separate 20 percent ratings for radiculopathy of the right and left upper extremities, but no higher, are warranted.  

The Board notes that the report of the June 2007 VA examiner indicates that there is a horizontal scar across the Veteran's anterior neck which measures four inches in length which is consistent with the Veteran's reported surgical history.  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in April 2007. Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a 10 percent rating is warranted for one characteristic of disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows: 

Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Crucially, the competent and probative evidence of record indicates that the Veteran's scar is asymptomatic.  Specifically, the June 2007 VA examiner reported that the Veteran's scar was "well healed" and no keloid formation was evidenced.  Furthermore, the examiner noted that the scar was not painful, and although the scar was deep, there was no depression or elevation.  Moreover, there was no area of induration or inflexibility of the skin in the area of the scar.  Although the scar was hypopigmented, as noted above, it measures only four inches in length.  There is no evidence to the contrary.  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar.    

The Board additionally notes that although the Veteran has been diagnosed with degenerative disc disease of the cervical spine, this disease manifests in neck pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2011) [the evaluation of the same disability under various diagnoses is to be avoided].

The Board adds that the competent and probative evidence of record demonstrates that the Veteran's cervical spine disability causes bladder impairment and erectile dysfunction.  The Board observes that the Veteran is service-connected for neurogenic bladder and erectile dysfunction.  Crucially, he has not appealed the assigned evaluations for these disabilities.  Therefore, the issues of evaluations in excess of the currently assigned ratings for neurogenic bladder and erectile dysfunction are not before the Board.

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon impairment of the cervical spine, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.

In granting in part and denying in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes the Veteran's contention that he cannot work as a surgeon due to his service-connected cervical spine disability and neurological impairment of the upper extremities.  See, e.g., the June 2012 Board hearing transcript, page 5.  However, the Board notes that the Veteran has also stated that he is employed as a medical director of a surgical device maker.  See, e.g., a VA treatment record dated March 2010.  The Veteran has stated that traveling as a part of his current employment duties is limited due to the cervical spine disability and neuropathy of the upper extremities.  However, his employer has made accommodations which allow the Veteran to work at home.  See the November 2010 VA examination report.  

Given the Veteran's own acknowledgement that he remains employed as a medical director and that his employer has made accommodations to allow him to work at home, the Board does not believe that the Veteran's statements regarding his inability to work as a surgeon raised a claim for TDIU.  Rather, instead of intending to assert that he is totally incapable of substantial gainful employment, the Board interprets his statements as merely intending to demonstrate the degree of disability he has experienced so as to support his claim for a higher schedular rating.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.




ORDER

The appeal concerning the issue of entitlement to an initial rating in excess of 10 percent for service-connected PTSD is dismissed.

The appeal concerning the issue of entitlement to an initial compensable disability rating for service-connected neurogenic bladder is dismissed.

Entitlement to restoration of a 60 percent rating for a cervical spine injury from May 1, 2011 is warranted.  

Entitlement to an initial disability rating in excess of 60 percent for a cervical spine injury is denied.

Entitlement to a separate 20 percent disability rating for mild incomplete paralysis of the right upper extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a separate 20 percent disability rating for mild incomplete paralysis of the left upper extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.
 

REMAND

4.  Higher evaluation for sleep apnea

During the above-referenced Board hearing in June 2012, the Veteran discussed the severity of his sleep apnea.  He also indicated that he received VA treatment for this disability in April 2011 and had subsequent treatment.  See the June 2012 Board hearing transcript, pgs. 26, 33.  The Board notes that the claims folder is negative for any VA treatment records after February 2011.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Further, the Board observes that a February 2011 VA treatment record documents the Veteran's use of a continuous positive airway pressure (CPAP) machine.  The Board further notes that the Veteran was most recently afforded a VA examination for his sleep apnea in November 2010.  Pertinently, at that time, he reported that he did not use a CPAP machine for treatment of his sleep apnea.  In light of evidence indicating a worsening of the Veteran's sleep apnea, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected sleep apnea.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any VA outpatient clinic records after February 2011 pertaining to the Veteran's sleep apnea.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The RO should thereafter schedule the Veteran for a VA examination for his service-connected sleep apnea.  The claims folder is to be provided to the examiner for review in conjunction with the examination.
  
The examiner's report should fully set forth all current complaints and pertinent clinical findings.  The examiner should also identify whether the Veteran's sleep apnea is manifested by one of the following:

a. Asymptomatic but with documented sleep disorder breathing;

b. Persistent day-time hypersomnolence;

c. Requires use of breathing assistance device such as continuous airway pressure (CPAP) machine; or

d. Chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

3.  Thereafter, the RO should readjudicate the claim remanded herein.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


